DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claims 11-12 are allowable because the prior art does not fairly teach the turret being configured such that the turret mounted nozzles engage with a stop surface on a frame to position the nozzle in the jaws (in particular, see element (d) of claim 11). as claimed in the claim. The closest prior art to Konstantinos has turret with nozzles, however, there is no fair teaching or reason to configure a frame and turret such that the nozzles stop in the jaw as claimed in the claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4-10, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over GPD (NPL 20161) and further in view of Konstantinos (US 20150140147 A1).
	In reference to claim 1, GPD discloses a 3D printer (CNC nozzle dispensing unit as shown in video and screenshots, shown below. A 3d printer is not inherently structurally different from a CNC adhesive dispensing system.), comprising:


    PNG
    media_image1.png
    465
    1045
    media_image1.png
    Greyscale

a cleaning mechanism comprising a plurality of jaws, each jaw being configured as to closely conform to the nose when placed in contact with it, wherein the nose and the jaws are capable of relative motion along the length of the nose, wherein each jaw is configured to scrape material off the nose as it moves along the length of the nose 
    PNG
    media_image2.png
    922
    1135
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    922
    1135
    media_image3.png
    Greyscale

an actuator configured to open and close the jaws, wherein the jaws do not contact the nose in an open position, wherein the jaws are pressed against the nose in a closed position (See video and screenshots below).



    PNG
    media_image4.png
    1426
    5001
    media_image4.png
    Greyscale

GPD does not specifically disclose that the system is a 3d printer, however, a dispensing system has the same structure as a 3d printer. The difference between such systems is intended use and the materials worked upon may be different, but the structure of the system is the same.
GPD does not explicitly state that the system is a 3d printer. 
 discloses that a 3d printer has the same structure as a CNC controlled dispenser (“a 3D printer, the positioning of the nozzle in the x, y, and z axis is controlled by g-code which is generated based off of a CAD model” [0003]).
The combination would be achievable by configuring the dispenser with a nozzle of GPD as a 3d printer. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the system of GPD as a 3d printer.
A person having ordinary skill in the art would have been specifically motivated to configure the system of GPD as a 3d printer in order print objects; and/or to use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
One would have been further motivated to integrate the GPD nozzle cleaning structure as part of the multi-nozzle 3D printer of Konstantinos (Fig 1-5) in order to provide the benefit of using multiple nozzles of Konstantinos with the ability to clean them as taught by GPD.
	In reference to claim 2, the combination discloses the 3D printer of claim 1 


    PNG
    media_image5.png
    920
    921
    media_image5.png
    Greyscale

	In reference to claim 4-5, the combination discloses the 3D printer as in claim 1.
The combination does not disclose that the jaws have a thickness, said thickness being less than the length of the nose wherein the thickness is less than one tenth the length of the nose.
The combination discloses the claimed invention except that the jaw thickness if less than 1/10 of the nose length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the jaw thickness if less than 1/10 of the nose length since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the jaw to be thin in order to use less material and be inexpensive.
In reference to claim 6 and 16, the combination discloses the 3D printer as in claim 1.
GPD shows that the actuator is configured to move the nose along the length of the jaws towards the end of the jaws until the nose are no longer in contact with the jaws.
In other words, GPD moves the nose against the jaws whereas the claim requires the jaws are moved against the nose.
However, wiping an object to be cleaned against a cleaning means renders obvious the act of wiping a cleaning means to be cleaned against an object to be cleaned.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the 3D printer such that
the actuator is configured to move the jaws along the length of the nose towards the end of the nose until the jaws are no longer in contact with the nose; and
a cleaning actuator is configured to move the jaws to a position near the nose and move the jaws along the length of the nose toward the end of the nose.
	In reference to claim 7, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the nose is cylindrical (See reference and screen shot above)
	In reference to claim 8-9, the combination discloses the 3D printer as in claim 1.

A person having ordinary skill in the art would have been specifically motivated to mount the nozzles of the combination on a turret as taught by Konstantinos in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The combination would be achievable by integrating the rotational means of Konstantinos in to the combination. There is no apparent reason why providing rotation would antagonize the intended operation of the basic components of the nose and nozzle in the 3d printer. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to provide a turret that can be rotated to place each nozzle in the same position proximate to the jaws.
	In reference to claim 10, the combination discloses the 3D printer as in claim 9.
The structure disclosed by the combination is capable of rotating as claimed and meets the claim.
In reference to claim 15, the combination discloses the 3D printer as in claim 1.

In reference to claim 17, the combination discloses the 3D printer as in claim 1.
GPD further discloses the actuator is configured to close the jaws when energized (see video and screenshots, below).

    PNG
    media_image4.png
    1426
    5001
    media_image4.png
    Greyscale


In reference to claim 18-19, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the jaws are made of a rigid material and wherein the jaws are made of a nonstick material or the jaws are coated with a nonstick material (see video and screenshots; the jaws are made of metal with plastic liners. this falls within the scope of rigid and non-stick materials as claimed.)
In reference to claim 20, the combination discloses the 3D printer as in claim 1.
GPD further discloses wherein the nose has a substantially conical shape, wherein the jaws substantially surround the nose when the jaws are in the closed position (see video and screenshots).
In reference to claim 21, the combination discloses the 3D printer as in claim 2.


    PNG
    media_image5.png
    920
    921
    media_image5.png
    Greyscale

In reference to claim 22, the combination discloses the 3D printer as in claim 21.
GPD further discloses wherein the purge block is mounted proximate the jaws (see video and screenshots).
In reference to claim 23, the combination discloses the 3D printer as in claim 22.
GPD further discloses wherein the cleaning actuator
is configured to move the purge block and the jaws relative to the nose (see video and screenshots).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See US 20080317894 A1 at “purge ledge assembly 52 provides a suitable location for purging build tip 34 a and support tip 36 a during the purging step of the cleaning operation” [0023]
“printing head is moved to a purge unit where building material is provided to the nozzles and discharged from the nozzles so that material elements clogging the nozzle orifices” [0003] of US 20140203479 A1
via EAST search of “purge with (nozzle extruder) and (b29c64$.cpc. b33y$.cpc.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  https://www.youtube.com/watch?v=FxC2FAfrZp4	&
           https://gpd-global.com/features-needlecleaner.php